DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 1 and 20-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “electrostatically spray a liquid composition that comprises a fiber-forming polymer . . . so as to form a coating made of deposits of fibers . . . .” The limitation is indefinite, because it is not clear what the inventor considers the metes and bounds of his invention or whether Applicant uses the term “electrostatically spray” to use the standard meaning. Claim 37 recites the limitation “wherein the electrostatic spraying section is constituted by an electrospinning apparatus,” and the specification describes the invention as “Accordingly, the electrostatically spraying method by jetting a liquid composition, which is performed by the apparatus of the present invention, is an electrospinning method” [0009], and “Fig. 1 shows an embodiment of an apparatus for producing a coating according to the present invention. An apparatus 1 shown in the diagram includes an electrostatic spraying section P1 that includes a housing 10 and is provided as an electrospinning apparatus.” Therefore, it is not clear how Applicant is using the term “electrospraying,” which in common understanding is distinct from “electrospinning.” 
Claims 25, 29, and 32 recite the limitation "the air flow." There is insufficient antecedent basis for this limitation in the claim. Examiner considers the limitation to include the interpretation “air flow.”
Claim 28 recites the limitation “a space that constitutes the hollow section.” The limitation is indefinite, because it is not clear whether the limitation should be interpreted as the hollow section comprises a space, the hollow section consists of a space, or the hollow section consists essentially of a space. Examiner considers the broadest reasonable interpretation to include that the hollow section comprises a space.
Claim 28 recites the limitation “an outer circumference of the pipeline is surrounded by a space that constitutes the hollow section, and the hollow section is located on a rear side of the pipeline.” The limitation is indefinite, because it is not clear what is meant by “located on a rear side of the pipeline” or how the pipeline can both be surrounded by the space of a hollow section and also be in front of the hollow section. Examiner considers the limitation to include the interpretation that a length of pipeline is inside the hollow section and that the pipeline extends inside the nozzle that some portion of the pipeline at a distance from the tip of the nozzle is inside the hollow section.
Claim 30 recites the limitation “the housing has dimensions and/ or a shape that a human can hold with one hand.” The limitation is indefinite as vague, because it is not clear what is required or what would be excluded from the limitation. Also, because dimensions of a human hand may vary in size, the limitation is not sufficiently definite. Examiner considers the limitation to include at least one structure which which a human can grasp, including a handle, screw, projection, or indentation which might be grasped by a sufficiently large or sufficiently small hand.
Claim 35 recites the phrase “composed of.” The limitation is indefinite, because it is not clear whether it should be interpreted as “comprises,” “consists of,” or “consists essentially of.” Examiner considers the limitation to include the broadest reasonable interpretation “comprises.”
Claim 37 recites the limitation “the electrostatic spraying section is constituted by an electrospinning apparatus.” The limitation is indefinite, because it is not clear whether “constituted by” should be read as “comprises,” “consists of,” or “consists essentially of” (which can also be interpreted as “comprising”). Examiner considers the limitation to include the broadest reasonable interpretation “comprises.”
Claim 37 recites the limitation “the electrostatic spraying section is constituted by an electrospinning apparatus.” The limitation is indefinite, because it is not clear what the limitation means or whether it properly depends from Claim 1, which requires an electrostatic spraying section, not an electrospinning apparatus. Examiner considers the limitation to improperly substitute an electrospinning apparatus for an electrostatic spraying section, required by Claim 1.
Claims 20-38 are rejected as depending from Claim 1.
Claim 37 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 37 requires an electrostatic spraying section to be “constituted by an electrospinning apparatus”; the limitation fails to include the electrostatic spraying section of Claim 1 and an electrospinning apparatus is distinct from an electrostatic spraying apparatus. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“air-flow generating section” in Claims 1, 24, and 25. “air-flow generating section” is associated with a blower or fan [0019].
“liquid transmitting section” in Claim 34, associated with a pump [0039].
(NOTE: Because the claims define other recited “sections” in terms of structures or geometry of a structure, these other sections are not interpreted under 35 USC 112(f)).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 20, 23-24, 26-28, and 33-35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sides (US 2011/0068187).
Regarding Claim 1, Sides (US’187) teaches an apparatus capable of producing a coating, wherein the apparatus is capable of electrostatically spraying a liquid composition [0003, 0010, 0013] directly to a surface of an object so as to form a coating made of deposits of fibers on the surface of the object, and the apparatus comprises an electrostatic spraying section that includes a housing (generally 14, including chamber 26) (Figs. 1-2; [0011]) , wherein the housing is internally provided with: a nozzle 32 that discharges the liquid composition; an electrode (charging conductive element 34 or 36a) that applies voltage to the liquid composition that passes through the nozzle [0011, 0014]; an air-flow generating section (fan 40) that is located on a rear side of the nozzle (Figs. 4-5; [0003, 0012]); a hollow section that is located between the nozzle and the air-flow generating section and is adjacent to the air-flow generating section (hollow inside of 26 generally or fitting at 38 in Fig. 2); and an air jetting opening (outlet 30) that is located around the nozzle and jets an air flow that has passed through the hollow section (Figs. 1-2; [0011]), and the housing is configured to be capable of being held by a human hand (Abstract).
US’187 is capable of spraying a liquid composition. The recited limitation “configured to spray a liquid composition that comprises a fiber-forming polymer directly to a surface of an object so as to form a coating made of deposits of fibers on the surface of the object” recites an intended use, which is given little patentable weight.
Regarding Claim 20, US’187 teaches the claimed apparatus, including the recited structural features. The apparatus is capable producing a coating by electrostatically spraying a liquid composition that comprises a fiber-forming polymer directly to a surface of an object (e.g. skin). Neither the object nor skin is a feature of the claimed apparatus and “wherein the object is human skin” recites an intended use, which is given little patentable weight. 
Regarding Claim 23, the hollow section (hollow inside of 26 generally or fitting at 38 in Fig. 2) is adjacent to the air jetting opening 30) (Figs. 1-2; [0011]).
Regarding Claim 24, US’187 teach an apparatus without a member which extends in a direction perpendicular to an air flow direction and that divides the hollow section between the hollow section and the air-flow generating section (Figs. 1-2).
Regarding Claim 26, US’187 teaches that the tip of the nozzle is located at a frontmost end portion of the electrostatic spraying section (Figs. 1,2, 4; [0013]).
Regarding Claim 27, the housing includes a pipeline (at 50) that has a liquid composition flow path through which the liquid composition is capable of reaching the tip 70 of the nozzle via the electrode (Figs. 1-2; [0013-0014]); a portion of the pipeline is present in hollow section in 26 (Figs. 1-2).
Regarding Claim 28, the outer circumference of the pipeline is surrounded by a space that constitutes the hollow section, and the hollow section 38 is located on a rear side of the pipeline (Figs. 1-2).
Regarding Claim 33, the apparatus is capable of applying a voltage of between 3.8-5.2 kV [0017].
Regarding Claim 34, US’187 teaches a stationary accommodating section that is provided separately from the electrostatic spraying section, wherein the stationary accommodating section includes: a container 22 that can contain the liquid composition; a liquid transmitting section (i.e. pump) that supplies the liquid composition to the nozzle [0010]; and a power supply 24 that applies voltage to the electrode (Fig. 1; [0010]), and the electrostatic spraying section and the stationary accommodating section are connected by a pipeline that transmits the liquid composition and an electric wire that electrically connects the electrode and the power supply (“electrically coupled”) (Figs. 1-2, 4; [0010-11]).
Regarding Claim 35, the hollow section comprises one hollow section (Figs. 1-2, 4).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sides (US 2011/0068187) in view of Holenstein et al. (US 2011/0030803).
Regarding Claim 21, the housing includes a pipeline (at 50) that has a liquid composition flow path through which the liquid composition is capable of reaching the tip 70 of the nozzle via the electrode (Figs. 1-2; [0013-0014]); a portion of the pipeline is present in hollow section in 26 (Figs. 1-2); and the apparatus further comprises a container (fluid supply tank) in communication with a nozzle (Fig. 1; [0010]).  US’803 further teaches a pump 20 to move liquid from the container to the nozzle (Fig. 1; [0010,0019]). US’187 fails to teach a micro gear pump. US’803 teaches micro gear pumps for precise dosing of liquids in a wide range of flow rates and reversible flow [0028]. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the apparatus of US’187 by using a micro gear pump for the pump of US’187, because US’803 suggests that a micro gear pump provides precise dosing which would benefit the apparatus of US’187 by providing precise flow of liquid to be sprayed.
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sides (US 2011/0068187) in view of Sumiyoshi et al. (US 2004/0021017).
Regarding Claim 22, US’187 teaches a high voltage power supply (Abstract; [0003, 0010-0011, 0017]). US’187 fails to teach the electrode electrically connected to the high voltage power supply via an electric current limiting resistor. Sumiyoshi et al. (US’017) teach an electrostatic spray device, including a current limiting resistor 640 placed between high voltage electrode 650 and high voltage power supply (high voltage multiplier 630) to control the current output to the electrode (Fig. 5; [0086]) and adversely affect spray quality [0074]. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the apparatus of US’187 by providing an electric current limiting resistor between a high voltage power supply and an electrode, because US’017 suggests this configuration in an electrostatic spray apparatus to limit current to an electrode to provide a desirable spray quality.
Claims 25, 29, 30, and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sides (US 2011/0068187).
Regarding Claim 25, US’187 teaches an apparatus capable of providing an airflow rate of between 3000 and 5200 ft3/ sec and a hollow section capable of storing air during air flow with an unspecified volume; the airflow rate can be adjusted to be higher or lower [0012] to create a low velocity mist with minimal overspray or maximal coverage [0019]. US’187 fails to teach a ratio of volume to flow rate. However, US’187 suggests that the hollow cone end may extend three to four feet in diameter at a position 4-5 inches from the end of the hand held device and that the flow rate is adjustable. The ratio V/ F means that at a constant volume, increasing the flow rate decreases the ratio. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the apparatus of US’187 in order to an apparatus with the recited ratio of V/F through routine optimization of flowrate and size of apparatus to provide a desirable mist.
Regarding Claim 29, US’187 teaches that a length of an air jetting opening in the direction of air flow of 4-5 inches (101-127 mm) [0018]. US’187 fails to teach a length of 10 mm or less. However, since there is a length of 4-5 inches, there is also a length of 10 mm at the air jetting opening, and neither Claim 29 nor the specification defines starting or stopping points along the air-jetting opening for a measurement. Moreover, a change in size is prima facie obvious. MPEP 2144.04.IV.A.
Regarding Claim 30, US’187 teaches the apparatus is a handheld device, but fails to teach specifically that the housing has dimensions or a shape that a human can hold with one hand. A change in size is prima facie obvious. MPEP 2144.04.IV.A. Moreover, it would have been obvious to a person of ordinary skill in the art at the time of invention to modify the housing to have dimensions or a shape for a human to hold with one hand as a matter of convenience.
Regarding Claim 36, US’187 teaches dimensions including a charging ring with a diameter of 1.25 in. and L 1 inch [0014] and a hollow cone with a diameter of 3-4 ft. [0018]. US’187 teaches that size can be modified [0011-0012, 0014]. US’187 fails to teach the recited volume. The recite volume is a proxy for size, which is a prima facie obvious modification. MPEP 2144.04.IV.A.
Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sides (US 2011/0068187) in view of Wright (US 2017/0173607).
Regarding Claim 31, US’187 teaches a handheld electrospray device (Abstract). US’187 fails to teach a handle capable of being held by a single human hand. Wright (US’607) teaches a handheld electrospray device, including a handle, capable of being held by one human hand so that the sprayer can be ergonomically grasped [0070, 0093]. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the apparatus of US’187 with a handle, because US’607 suggests a handle for a hand held electrospray device so that it can be ergonomically grasped with a single human hand.
Allowable Subject Matter
Claims 32 and 38 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 32, US’187 teaches a flow rate of about 3000-5000 ft3/ min. (8.5 x107 -1.42 x 108 cm3/min.). US’187 fails to teach or suggest a flow rate within the recited range.
Regarding Claim 37, US’187 fails to teach or suggest an electrospinning apparatus.
Regarding Claim 38 US’187 fails to teach electrostatically spraying a liquid composition that comprises a fiber-forming polymer while jetting an air flow to form a coating made of deposits of fibers with the apparatus of Claim 1.
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M WEDDLE whose telephone number is (571)270-5346. The examiner can normally be reached 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER MARION WEDDLE
Examiner
Art Unit 1712



/ALEXANDER M WEDDLE/               Primary Examiner, Art Unit 1712